Case 1:19-cr-00034-JPJ-PMS Document 16 Filed 07/11/19 Page 1 of 14 Pageid#: 18


                                                                 CLiRK'SOFFIABI
                                                                         AT CENUS DISTRICTCOURT
                                                                                  .   .

                                                                                  GDON,VA
                                                                                FILED
                        U M TED STM 7è'
                                      ,S D ISTR IC T C O U R T
                        W ESTERN Dllt'FRICT OF VIRGTNTA                     JUL 12 2212
                                         V INGDON                        JUUA    U EY. œ
                                                                         B:

  U M TED STA TE S O F AM ER ICA              :
                                              :
             V.                               : casexo.)-
                                                        $)q(
  SA M AN TH A M A W E M H ULER


                                 PLEA A G R E EM E N T

         I have agreed to enter into a plea agreem entwith the United States of Am erica,
  pursuantto Rule 11oftheFederalRulesofCrim inalProcedure. Thetermsandcoqditions
  oftllisagreem entare asfollows:

  A.CH ARGEIS) TO W H ICH I AM PLEADG G GUILTY A ND W AIVER OF
     W G HTS

     1. The C harees and PotentialPuhiéhm ent
                                   ' j(7j &; '
                                     .



        M y attorneyhasinformedmeofjhenatureofthechargets)andtheelementsofthe
  chargets)thatmustbeproved by theUnited Statesbeyond areasonable doubtbefore1
  couldbefoundguiltyascharged.
        Iagree to plead guilty to an Inform ation,wlzich isa chargebroughtby the United
  StatesAttom ey asopposed to one retum ed by a Grand Jury. 1am waiving and giving up
  my rightto be charged by Indictm entand have aGrand Jury voteon rriy probableguilt.

        lwillentera pleaofguilty fo Cotmt1ofthe lnform ation.

        Cotmt1chargesm ew ith possessing with the intentto distribute500 gram sorm ore
  ofa mixttlre and substance containing adetectable amotmtofmethainphetam ine,itssalts,
  isomers,orsaltsofitsisomers,inviolationof21U.S.C.jj841(a)(1)& 841(b)(1)(A).The
  maximdlm statutorypenalty isafmeof$10,000,000and/orim prisonm entforaterm oflife,
  plusa term of supervised release ofatleasttive years. There is a m andatory minim llm
  sentence ofim pdsonmentforaterm often years.


                              Defendant'sInitials:
                                         Page 1 of 14
Case 1:19-cr-00034-JPJ-PMS Document 16 Filed 07/11/19 Page 2 of 14 Pageid#: 19




        1tmderstandrestitm ion may beordered,my asstl
                                                    tsmaybesubjecttoforfeiture,and
  feesmay beim posedto pay forincarceration,supervistl'
                                                      .
                                                      lrelease,and costsofprosecution.
  In addition,a$100 specialassessment,pursuantto 18'
                                                   t.J.S.C.j30.
                                                              13,willbeimposedper
  felony cotmtofconviction.Ifurthertmderstand my sùperdsed releasem ay berevoked if
  Iviolateitsterm sand conditions. lunderstand aviolatlon ofsupervised release increases
  thepossibleperiod ofincarceration.

         1nm pleading guilty asdescribed above because 1am in factguilty and because 1
  believe itisin m y bestinterestto do so and notbecause gfany threatsorprom ises.There
  hasbeen nopromisemadewhatsoeverby anyone asto Whatthefnaldisposition ofthis
  m atterwillbe.

     2. W aiverofConstitutionalRiehtsUpon a Plea ofGuiltv

        Iacknowledgelhavehad a11ofmy rightsexplainedtolfleandIexpressly recognize
  Ihave the follow ing constitutionalrightsand,by voluntarily pleading guilty,Iknowingly
  waive and giveup thesevaluable coqstitutionalrights:                                     @


        a. Therightto pleadnotguilty and persistin thatplea;
        b. Therighttoaspeedy andpublicjtlrytrial;
           Therightto assistanceofcounselatthatt'
                                                rialand in any subsequentappeal;
           Therightto rem ain silentattrial;
           The rightto testify attrial;                      ..

           Therighttocorlfrontandcross-exnminewitnessescatledbythegovernment;
           Therightto presentevidenceand witnessesin my owp behalf;
           Therightto com pulsory processofthecourt;
           Therightto com peltheattendance ofwim essesattrial;
           Therightto bepresllm ed innocent;
           Therightto aunanimousguilty verdict;and
           Therightto appeala guilty verdict.

  B . SEN TEN C IN G PR O W SIO N S

     1. G eneralM atters

        I tmderstand the determ ination of what sentence should be imposed,w ithin the
  confm esofany applicable statutory m inimumsand maxim llm s,isin the solediscretion of
  the Court subject to its consideration of the United States Sentencing Guidelines


                              Defendant'sInitials:k .
                                      Page 2 öf 14
Case 1:19-cr-00034-JPJ-PMS Document 16 Filed 07/11/19 Page 3 of 14 Pageid#: 20




  (''P idelines''or''U.S.S.G'')andthefactorssetforthat18U.S.C.j3553($.Itmderstand
  lw111have an opportunity to review a copy of my presentence reportin advance ofm y
  sentencing hearingand may fileobjections,asappropriate.lwillhavean opporttmity at
  my sentencing hearing to presentevidence,bring witnesses,cross-examine any wim esses
  thegovernmentcallstotestify,and argtzeto theCourtwhatan appropriatesentenceshould
  bew ithinthecov nesoftheterm softhisagreem ent.

          1 understand 1 willnotbe eligible for parole during any term of imprisonm ent
  imposed. l understand the Courtis not'botmd by any recomm endation or stipulation
  contained in this agreem ent and m ay sentence m e gp tp the statutory m aximum . I
  tmderstand Iwillnotbeallowed to withdraw my plea ofguilty ifthe Courtdisregardsthe
  stipulation;and/orrecomm endationssetforth in thepleaap eement.

         1tmderstand ifthe sentence ism ore severe than Iexpeçted,Iwillhave no rightto
  withdraw myplea.Ihavedisùussedsentencingissueswithmyattorneyandrealim there
  isasubstantlallikelihood 1willbe incarcefated.

      2. Sentencine G uidelines

         Istipulateand agreethata11matterspertaining to any ofthe countsofthe charging
  documentts), including any dismissed counts, are relevant conduct for purposes of
  sentencing.

         Thegartiesagreethe 2018 edition ofthe United StatesSentencing Guidelines
  M anualapphestoany guidelinesèalculation madepertainingtomy offensets).Istipulate
  thatthefollowingguidelinesectionts)areapplicabletomy conduct:
                                                                                           *

     2D1.1(c)(5)    30 offenseinvolvin atleast500 ramsofmetham hetamine
         TheUrlited Statesstipulatesthatthe guideline sectionts)setforth in this section
   should apply to my conduct.

         Iunderstand otherguideline sectionsm ay be applicableto my case and theU nited
  Sutesand Iw illbe freeto arguewhetherthesesectionsshould orshould notapply;to the
  extentthearpzm entsarenotinconsistentw ith thestipulations,recom mendationsandterm s()
  setforth in thisplea agreem ept.

         Iagreetoacceptresponsibilityformy conduct. lflcomplywith myobligations
  tmderthisplea agreem entand acceptresponslbility form y conduct,theUnited Stateswill


                                 Defendant'sInitials..
                                         Page 3 of 14
Case 1:19-cr-00034-JPJ-PMS Document 16 Filed 07/11/19 Page 4 of 14 Pageid#: 21




  recom m end the Courtgrantm e a two-levelreduction in m y offense level,pursuantto
  U.S.S.G.j3E1.1(a)and,ifapplicable,atsentencing,willmovethatIreceiveaone-level
  reduction in my offense level,ptzrsuantto U.S.S.G.j 3E1.1(b),forpurposes of any
   guidelines calculation. However,lstipulate thatifIfailto accpptrespom ibility formy
  conductorfailtocomplywithanygrovisionofthispleaagreement,Ishouldnotreceive
   creditfor acceptance'of responsibillty. ln addition,I tmderstand and agree the United
   States will have a continuing objection to me receiving credit for acceptance of
  responsibility tmtilIhave testified truthflzlly atm y sentencing hearing,ifcalled upon to
  testify. I agree the U nited States willnotbe required to make any other notice of its
   objectiononthisbasis.
      3. SubstantialA ssistance

         1tmderstand thç United Statesretains a11ofitszightspursuantto Fed.R.Crim .P.
                                                                                              i.
   3509,U.S.S.G.j5K1.1and 18U.S.C.j35534$. ltmderstand even if1fully cooperate
  w ith 1aw enforcem ent,the United States istmderno obligation to m ake a motion forthe
  reductionofm y sentence.Ilm derstand iftheUnited Statesmakesam otion forareduction
  in my sentence,the Court,after hearing the evidence,will determ ine how m uch of a
  departure,ifany,Ishould begiven.

      4. M onetarv Oblizations

         a. SpecialA ssessm ents.Fines and R estitution

         I understand persons convicted of crim es are required to pay a m andatory
   assessm entof $100.00 perfelony countofconviction. Iagree Iwillsubm itto the U .S.
  Clerk'sOftk e,a certitsed check,money order,orattorney'stnlstcheck,m adepayable to
  the ltclerk,U.S.DistrictCourt''forthe totalamotmtdueform andatory assessm entsprior
  to entering m y plea ofguilty.

          lagreetopay restittztion fortheentirescopeofmy criminalconduct,including,but
  notlim ited to,a11matters included as relevantconduct. ln addition,1 agree to pay any
  restitution required by law ,including,butnotlim ited to,am ountsdueplzrsuantto 18 USC
   jj2259,3663,and/or3663A.ltmderstandand agreearequirementIpay restitutionfor
   a11oftheabove-statedmatterswillbeimposed upon measpartofany fmaljudgmentin
  thismatter.

          l further agree to m ake good faith efforts toward pam ent of al1 m andatory
   assessm ents,restim tion and fines,with whateverm eans Ihave at my disposal. Iagree


                               Defendant'sInitials: le')
                                        page4 of-14
Case 1:19-cr-00034-JPJ-PMS Document 16 Filed 07/11/19 Page 5 of 14 Pageid#: 22




                                                        l
  failtlreto do so willconstitute aviolation ofthisagreem ent.lwillexecuteany documents
  necessary to release the ftmds1have in any repository,bank,investment,otherfmancial
  instim tion,or any other location in order to make partial ortotal paym ent tow ard the
  m andatory assessm ents,restitution and fm esimposed in m y case.

        Ifully tmderstand restitution and forfeitureare separatefmancialobligationswlzich
  may be imposed upon a crim inaldefendant. 1furthertmderstand there isaprocessw ithin
  the Departm ent of Justice whereby,in certain circum stances, forfeited ftmds may be
  appliedtorestimtionoblijations.1lmderstandnoonehasmadeanypromisestomethat
  such aprocesswillresultm a decreasein m y restim tion obligationsin tlziscase.

        Itmderstand and agree,pursuantto 18 U.S.C.jj 3613 and 36644n9,whatever
  monetyypenaltiesare imposed by the Courtwillbe due immediately and subjectto
  imm edlateenforcem entby theUnited Statesasprovided forby statute.lunderstand ifthe
  Couz't imposes a schedule of paym ents,that schedule is only a m irlim llm schedule of
  paym entsandnottheonly m ethod,noralimitation onthem ethods,availableto theUnited
  Statestoenforcethejudgment.
         1agree to grantthe United States a wage assignment,liquidate assets,orcomplete
  any othertaskswhich willresultin imm ediatepaym entin 1 11,orpaym entin the shortest
  timeinwhichfullpaymentcanbereasonablymadeasrequiredunder18U.S.C.j3572(*.
        lexpressly authorizetheUnited StatesAttorney'sOftk eto obtain acreditreporton
  meinordertoevaluatemyabilitytosaiisfyanyfinancialobligationimposedbytheCourt.
        Iagree the following provisions,orwordsofsim ilareffect,should be included as
  conditions ofprobation and/or supelwised release:(1) R'I'he defendantshallnotify the
  FinancialLitigation Unit,United States Attorney's Office,in writing,of any interest in
  property obtained,diredly orindirectly,including any interestobtained tmder any other
  nam e,orentity,including a tnlst,partnership or corporation after the execution ofthis
  agreementtmtila1lfines,restitution,moneyjudgmentsandmonetaryassessmentsarepaid
  in full''and (2)ût-f'heDefendantshallnotify theFinancialLitigation Unit,United States
  Attorney'sOffice,in writing,atleast30 dayspriorto t'  ransferring any interestin property
  owned directly orindirectlyby Defendant,including any interestheld orowned underany
  other nam e or entity, including trusts, partnership and/or corporations lmtil al1 fmes,
  restitution,moneyjudgmentsandmonetaryassessmentsarepaidin1 11.''
        The parties will also jointly recommend that as a condition of probation or
  supervised release, D efendant w ill notify the Financia'l Litigation U nit, U nited States



                                Dqfendant'sInitials:
                                         Page 5 of 14
Case 1:19-cr-00034-JPJ-PMS Document 16 Filed 07/11/19 Page 6 of 14 Pageid#: 23




  Attom ey's Ofsce,before Defendanttransfers any interestin property owned directly or
  indirectly by Defendant,including any interestheld or owned underany othername or
  entity,includingtrusts,partnership and/orcorporations.See 18U.S.C.j3664(14,(n).
         RegardlessofwhetherornottheCourtsgecitkallydirectspm icipationorimposes
  a schedule of paym ents,I agree to fully partlcipate in inmate em ploym enttmdef any
  available orrecomm ended program soperated by the Bureau ofPrisons.

        lagreeanypaym entsmadebymeshallbeappliedfullytothenon-jointandseveral
  portion ofmy outstanding restitution balance tmtilthe non-jointand severalportion of
  restitution ispaid in full,llnlesstheCourtdetérminesthatto do so would cause ahardship
  toavictim oftheoffensets).
         b. D utv to M ake FinancialD isclosures

        Itmderstandin thiscasethereisapossibilitysubstantialfm esand/orrestitution m ay
  be imposed. ln orderto assistthe Urlited States asto any recomm endation and in any
  necessary collection ofthosesum s,Iaw ee,ifrequested by the United States,to provide a
  completeand truthfulfinancialstatem enttotheUlzited StatesAttom ey'sOftice,within 30
  daysoftherequestor3daysjriortosentencing,whicheverisearlier,detailinga11income,
  expenditures,assets,liabilitles,giftsand conveyancesby myself,mykspouse and my
   dependentchildrenandany corporatlon,partnershlporotherentltyinwhlchIhold orhave
  held an interest,forthe period starting on January 1st ofthe year'priorto the year my
  offense began and continuing through the date ofthe statem ent. ThisGnancialstatem ent
  shallbe subm itted in aform acceptableto theUnited StatesAttorney'soffce.

          From the tim e of the siging of this agreem entor the date 1 sign the fm ancial
   statem ent,whichever is earlier,l agree notto convey anything of value to any person
   withoutthe authorization oftheUnited StatesAttorney'sOffice.

         c. U nderstandine of Collection M atters

         Itmderstand:

         1. aspartofthejudgmentinthiscaseIwillbeorderedtopayoneormoremonetary
            obligations',
         2. paym entshould be m ade asordered by the Court;
         3. lmustm ailpaym eùts,by cashier'scheck ormoney order,payabletothe ''Clerk,
            U .S.DistrictCourt''to:210 Franklin Road,S.W .,Suite540,Roanoke,Virginia

                                                          '
                                                      .

                               Defendant'sInitials:
                                       Page 6 of 14
Case 1:19-cr-00034-JPJ-PMS Document 16 Filed 07/11/19 Page 7 of 14 Pageid#: 24




           24011;and includem y name and courtnum beron thecheck orm oiley order;
        4. interest(tmlesswaived bytheCourtland penaltiesmustbeimposedforlateor
           m issed paym ents;
        5. theUnited Statesm ay filelienson my realandpersonalpropertythatwillremain
           inplaceuntilmonetaryobligationsarepaidinfull,orlmtilliensexpire(thelater
           of20yearsfrom dateofsentencingorreleasefrom incarceration);
        6. ifIretain çotmseltorepresentme regarding theUited States'effortsto collect
           any of my m onetary obligations,I willimm ediately notify the United States
           Attorney'sOftk e,ATrIw : FinancialLitigation Unit,P.O.Box 1709,Roanoke,
           Virginia24008-1709,in m iting,ofthe factofm y legalrepresenutibn;and
        7. 1, or m y attom ey if an attorney will represent m e regarding collection of
           monetyy obligations,can contact the U.S.Attorney's Oftke's Financial
           Litigatlon Unitat540/857-2259.

  C.ADDITIONAL M ATTERS

     1. W aiverofPresenceofCounsel
         l tmderstand m y attorney m ay be present at any contact with any government
  personnel. However,by m y signature below ,1expressly w aive the presence ofcotmsel
  dllring such contactsand agree governmentpersonnelm ay contactm e withoutthe prior
  approvalofmy attorney. Atany tim e dtlring such contactswith govem m entpersonnel,1
  may requestthe presence of m y attorney and.the contactw ill be spspended tmtilm y
  attorney arrivesorindicatesthatthe contactm ay conthme.

     2. W aiver ofR iehtto A ppeal

        Knowing thatIhave a rightof directappealofmy sentence tmder 18 U.S.C.j
  37424a)andthegrotmdslistedtherein,Iexpressly waivetherighttoappealmy sentence
  onthosegrotmdsoronanyglotmd.Inaddition,lherebywaivemyrightofappealasto
  any and a11other isjuesin thls matterand agree Iwillnotfile a notice of appeal: Iam
  knowingly and voltmtarily waiving any rightto appeal. By signing thisagreement,Iam
  explicitly and irrevocably directing my attorney not to tsle a notice of appeal.
  N otwithstanding any otherlanguage to the contrary,I am notwaiving m y rightto appeal
  orto have m y J///rzle-v-
                          /z/eanoticeofappeal,astoany issuewhichcannotbewaives by
  law. Iunderstand theU nited Statesexpressly reservesallofitsrightsto appeal. I agree
  and understand ifIlileany courtdocument(exceptforan appealbased on an issue
  thatcannotbewàived,by law ,ora collateralattack based on ineffectiveassistance of
  counsel)seeldng to disturb,in any way,any orderimposed in my case suth action
                                                     .   t*   .

                                 .                            1

                              Defenàant'sInitials:
                                      Page 7 of 14
Case 1:19-cr-00034-JPJ-PMS Document 16 Filed 07/11/19 Page 8 of 14 Pageid#: 25




  shallconstitute a failure to com ply w ith a provision ofthis agreem ent.

     3. W aiver ofR iehtto Collaterallv A ttack

          lwyive any rightIm ay have to collaterally attack,in any futureproceeding,any
  orderissued in thismatter,tmlesssuch attack isbased on ineffective assistance ofcotmsel,
  and agreeIwillnotSle any docllm entwllich seeksto disturb any such order,unlesssuch
  filing isbased on ineffectivùassistanceofcounsel. Iagree and understand thatifIflle
  any courtdocument(exceptforan àppealbased on an issuenototherwisewaived in
  this agreem ent; an appeal based on an issue that cannot be w aived, by Iaw ; or a
  collateralattack based on ineffectiveassistanceofcounsel)seekingto disturb,in any
  w ay,any order im posed in m y case,such action shallconstitute a failure to com ply
  w ith a provision of this agreem ent.

     4. Inform ation A ccessW aiver

        Iknowilylyandvoltmtarilyagreetowaiveal1rights,whetherasserteddirectlyor
  by a representatlve,to requestorreceive from any departm entor agency of the United
  States any records pertaining to the hw estigation or prosecution of this case,includ.ing
  withoutlim itation any recordsthatm ay be soughttmdertheFreedop oflnform ation A ct,
  5U.S.C.j552,orthePrivacyActof1974,5U.S.C.j552a.                  '
     5. W aiver ofW itnessFee

        Iagteeto waive a1lrights,claim sorinterestin any witnessfeeImay beeligibleto
  receive pursuantto 28 U.S.C.j 1821,formy appearance atany Grand Jury,witness
  conference orcourtproceeding.

     6. Abandonm ent ofSeized Item s

        By signing thispleaagreem ent,1hereby abandon my interestin,and consenttè the
  offcialuse,destruction orotherdisposition ofeach iiem obtainèd by any 1aw ee orcem ent
  agency duringthe course oftheinvestigation,unlesssuch item isspecitk ally provided for
  in anotherprovision ofthis plea ap eem ent. 1 further waive any and al1notice of any
  proceeding to im plem enttheoftk ialuse,destnzction,abandonm ent,orotherdisposition of
  such item s.

     7. D eportation




                               Defendant'sInitials:    .
                                        Page 8 of 14
Case 1:19-cr-00034-JPJ-PMS Document 16 Filed 07/11/19 Page 9 of 14 Pageid#: 26




         ItmderstandifInm notacitizenoftheUrlitedStates,Imaybesubjecttodeportation
  from the United States,denied U nited States citizenship,and denied admission to the
  United Statesin thefuture,asaresultofmy conviction fortheoffensets)towhich 1am
  pleading guilty.

      8. DenialofFederalBenelits

        Atthediscretion ofthecourt,Iunderstand 1may also bedenkdany ora11federal
  benefks,asthatterm isdefmedin21U .S.C.j862,(a)foruptofiveyearsifthisismyflrst
   conviction of a federal or state offense consisting of the distribution of controlled
   substances,or up to one year ifthis ism y firstconviction of a federalor state offense
   involving thepossession ofacontrolled substance'
                                                  ,or(b)forup toten yearsifthisismy .
   second conviction ofa federalorstate offense consisting ofthe distribution ofcontrolled
   substances,orup to tsveyearsifthisism y second orm oreconviction ofafederalorstatç .
   offense hw olving the possession of a controlled substance. Ifthis is my third or m ore
   conviction of a federal or state offense consisting of the distribution of controllèd
   substances,1understand Icould be permanently ineligible fora11federalbenefits,asthat
  term isdefmedin 21U.S.C.j862(d).                                      '
      9. Adm issibiliw ofStatem ents

         I tmderstand any statements l make (including this plea agreement,and my
   admissionofguilt)duringorinpreparationforany guiltypleahearing,sentencingheming,
   or otherhearing and any statem entsIm ake orhave made to 1aw enforcem entagentj,in
   any setting (including during a proffer),may be used againstme in tltis or any other
  proceeding. Iknowingly waive any rightlm ay haveunderthe Constim tion,any staOte,
  rule or other sotlrce of 1aw to have such statem ents,or evidence derived from such
  statem ents,suppressed or excluded from being admitted into evidence and stipulate that
  such statem entscan beadm itted into evidence.

      lo.AdditionalOblieations

         Iagreetocooperateftzll# with 1aw enforcementagentsandwilldisclosetothem,at
   any time requested by them ,my knowledge ofany crim inalactivity. lagreeIwilltestify
   trutllfully.lherebhwaiveanyright1mayhavetoreftlsetoansweranyquestions.lagee
  to be debriefed by 1aw entbrcem entagents concelming any matter. 1 tmderstand it ls a
  felony offense to m ake false statem entsto 1aw enforcem entagents orto testify falsely.

         lagreenotto comm itany ofthefollow ing acts:


                               Defendant'sInitials:
                                       Page 9 of 14
Case 1:19-cr-00034-JPJ-PMS Document 16 Filed 07/11/19 Page 10 of 14 Pageid#: 27




              * attemptto w ithdraw my guilty plea;
              * deny lcomm itted any crim eto which Ihavepled guilty;
              . makeoradoptany argumentsorobjectionstothepresentencereportthatare
                  inconsistentwith thispleaagreem ent;
              . obstnlctjustice;
              .   failto comply with any provisiön ofthisplea agreem ent;
              .   comm itany othercrime;
              *   m akeafalse sutem ent;
              .   failto enterm y plea ofguiltywhen scheduled to do so,tm lessacontinuance
                  isagreed toby theUnited StatesAttom ey'sOftk e and granted by theCourt;            t.
              . failto testify truthfully,asto any matter,ifcalled upon to do so (atmy            2.
                                                                                                ).. ...'
                                                                                                       r. .
                sentencinghearingoranyotherproceeding);                                         ;'   '..
              . refuseto answerany question;                                         k' .       .

              . failto comply with any reasonable request.oftheU nited States Attorney's.   '
                                                                         .
                Offk e;or
              . failto cooperatewith law enforcementagents.

   D .REM EDIES AVAHM           LE TO TH E UM TED STATES

           Ihereby stipulate and agree that the United Staies'Attom ey's oflk e l ay,at its
   election,ptlrsue any ora11ofthefollow ing rem ediesif1failto comply w ith any provision
   ofthisagreement:(a)declarethispleaagreementvoid;(b)refusetodismissany charges;
   (c)reinstate any dismissed charges;(d)file new charges;(e)withdraw any substantial
   assistance m otion m ade,regardlessofwhethersubstantialassistance hasbeen performed;
   (9 refusetoabidebyanyprovision,stipulations,and/orrecommendationscontainedinthis
   pleaagreement;or(g)takeanyotheractionprovidedfortmderthisagreementorbystatute,
   regulation orcourtrule.                         '

          In addition,Iagreeif,foranyreason,my conviction issetaside,orIfailto comply
   with any obligation tm dertheplea ap eem ent,theUnited Statesm ay tsle,by indictm entor
   information,any charjesagainstme which were filed and/or could have been filed
   concerning them attersm volved intheinstantinvestigation.Ihereby Waivemy righttmder
   FederalRule ofCrim inalProcedure 7 to be proceeded againstby indictm entand consent
   totheSling ofaninform ation againstmeconcem ingany such charges.Ialsohereby waive
   any statute oflim itationsdefenseasto any such charges.
       ,
         The remedies setforth above are cumulative and not mutually exclusive. The
   United States'election ofany ofthese rem edies,otherthan declaring thisplea agreement

                                          '           V'' .
                                 DefendantsInitials: Q D .-




                                        Page 10 of 14
Case 1:19-cr-00034-JPJ-PMS Document 16 Filed 07/11/19 Page 11 of 14 Pageid#: 28




   void,doesnot,hlany way,terminatemy obligationto'
                                                  complywiththe termsoftheplea
                                                                        .

   agreement.'I'heuse ofGtif''in thissection doesnotm ean tçif,and only if.''

   E . G EN ER A L PR O VISIO N S

      1. L im itation ofA ereem ent

         Tllis agreem çnt only binds the United States Attorney's Office for the W estern
   Diskict of Virginia. Itdoesnotbirid any state or localprosecutor,otherUnited States
   Attom ey's Offk e orotheroffke oragency ofthe United StatesGovem m ent,including,
   butnotlimited to,the Tax bivision pfthe United StatesDépartmentofJustice,orthe
   InternalRevenue Service ofthe United States Departmentofthe Treasury. These
   individualsandagenciesremainfreetoprosecutemeforany offensets)comm'lttedwithin
   theirrespectivejurisdictions.
      2. EffectofM v Sienaiure
          Iunderstand my signature on this agreem entconstim tesa binding offerby me to
   enterintothisagreement.ItmderstandtheU nited Stateshasnotaccepted m y offertmtilit
   signsthe agreem ent.

      3. EffectiveR epresentation

         lhavediscussedtheterm softheforegoingpleaagreementanda11m atterspertgining
   tothechargesagainstmewithmyattorneyandam fullysatisfiedwithmyattorneyandmy
   attom ey'sadvice. A tthistime,Ihaveno dissatisfaction orcomplaintwlth my attorney's
   representation. 1agreeto m akeknown to the Courtno laterthan atthetime ofsentencing
   any dissatisfaction orcomplaintIm
                                   ' ay havewith m y attorney'srepresentation.

      4. M isconduct

          lf l have any irlform ation concerning any conduct of any governm ent attom ey,
   agent,employee,orconkactorwhich could be construed asmisconductoran ethical,civil,
   orcrim inalviolation,Iagreeto m ake such conductknown to theUnited StatesAttom ey's
   Oftk e and the Court,in writing,as soon as possible,but no later than my sentencing
   henring.

      5..FinalM atters



                                .
                                    Defendant'sInitials:k-
                                           Page 11 of 14
Case 1:19-cr-00034-JPJ-PMS Document 16 Filed 07/11/19 Page 12 of 14 Pageid#: 29




          Itmderstand athorough presentenceinvestigation willbe conducted and sentencing
   recomm endationsindependentoftheUnited StatesAttorney'sOffice willbem adeby the
   presentencepreparer,which the Courtmay adoptortake into consideration. ltm derstand
   anycalculationregardingtheguidelinesby theUnited StatçsAttorne#'sOflceorby my
   attorney isspeculativeand isnotbindingupontheCourt,theProbation Oftk eortheUnited
   StatesAttom ey'sOflk e. N o guaranteehasbeen made by anyoneregarding the effectof
   theguidelineson my case.

         lunderstand the prosecution willbe free to allocute ordescribe the nature oftlzis
   offense and the evidence in thiscase and m ake any recom mendationsnotprohibited by
   thisagreem ent.

          Iunderstand the Urlited States retains the right,notwithstanding any provision in   .
   thisplea ap eem ent,to inform the Probation Oftk e and the Courtofa1lrelevantfacts,to
   addresstheCoulbtwith respecttothenatureand seriousnessoftheoffensets),torespond
   to any questionsraised by the Court,to correctany inacctlracies or inadequacies in the
   presentencereportand to respond to any statem entsm adetothe Courtby oron behalfof
   thedefendant.

         I willingly stipulate there is a suffk ientfactualbasis to supporteach and every
   matedalfactualallegation contained within the charging documentts) to wltich I am
   pleading guilty.

         lunderstandthisapeementdoesnotapjlytoanycrimesorchargesnotadclressed
   in thisagreem ent. 1tmderstnnd ifIshouldtestlfy falsely in thisorin arelated proceeding
   Imay beprosecutedforperjury and statementsImay havegiven authoriz
                                                                   tiesptlrsuantto
   thisagreementm ay beused againstme in such aproceeding:

          ltmderstand m y attorney willbe free to argueany m itigating factorson my behalf;
   to theextentthey arenotinconsistentwith theterm softhisagreem ent. lunderstandIwill
   have an opportuniyyto personally addressthe Courtpriorto sentencebeing im posed.
          Thijwriting setsforth the entire tm derstanding between thepartiesand constitutes
   the com pleteplea agreementbetween the United StatesAttom ey fortheW estem District
   ofVirginia and m e,and no otheradditionalterm soragreements shallbe entered except
   and llnlessthose otherterm soragreements are in writing and signed by the parties.Tllis
   plea ac eem entsupersedesa11priorunderstandings,prom ises,agreem ents,or conditions,
   ifany,betweentheUnited Statesandm e.



                                Defendant'sInitials:
                                        Page 12 of 14
Case 1:19-cr-00034-JPJ-PMS Document 16 Filed 07/11/19 Page 13 of 14 Pageid#: 30




          1have consulted with m y attom ey and fully tmderstand al1m y rights. Ihaveread
   thispleaagreementapd carefully reviewed everypartofitwith m y attorney.Itm derstand
   this agreement and I voltmtarily agree to it. l have noibeen coerced,threatened,or
   promised aènything other than the term s of this plea agreem ent, described >bove, in
   exchange formy plea ofguilty. Being aware of a11ofthe possible consequences ofmy
   plea,lhaveindependently decided to enterthisplea ofmy own free* 11,and am afflrming
   thatagreem enton thisdate and by my signature below.
                -
                      -
                          $q               t
                                                      .
                                                                    ('; f
   D ate:                                   .


                                                Sam antha M yrie M iller,Defendant
            Ihave fully explained a11rightsavailable to m y clientwith respectto the offenses
   listed in thèpendingcharging docllmentts). 1havecarefully reviewed everypartoftlzis
   pleaapreryentwithmyclient.Tomyknowledge,myclient'sdecisiontoenterintothis
   agm em entlsan inform ed and voltmtary one.

          I understand Im ay be presentat any contactw ith my clientby any govem m ent
   persomw l.H owever,by m y signaturebelow,lexpressly consentto directcontactwith my'
   client,withoutm y priorapproval,by governmentpersoM el,including butnotlim ited to,
   in regard to the collection ofm onetary am otmtsowed in tllisand al1related m atters. At
   any tim e dtlring such contacts with governm ent persolmel,my client m ay request m y
   presence and the contactwillbe suspended untillarrive orindicate thatthe contactm ay
   continue.

            Iflwillcontinuetorepresentm yclientregaréingtheUrlitedStates'effortstocollect
   any m önetary obligations,I will hotify the United States Attorney's Office, ATTN:
   FinancialLitigation Unit,P.O.Box 1709,Roanoke,Virginia 24008-1709,in writing,of
   thefactofmy continued legalrepresentation within 10daysoftheentry ofjudgmentin
   this case.


   Iàate: */        1j                            ?       .             '
                                                M i aeI gg        .
                                                CounselforDè      ant



   Ilate: 1 toy -
                                                  $.
                                                & Cagle J han


                                  Defendant'sInitials: k
                                          Page 13 of 14
Case 1:19-cr-00034-JPJ-PMS Document 16 Filed 07/11/19 Page 14 of 14 Pageid#: 31




                                     A ssistantU nited States Attorney
                                     DistrictofColum bia BarN o.1022935




                                                                                  *




                           Dqfendant'sInitials:
                                  Page 14 of 14
